—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered March 3, 1994, convicting him of sodomy in the first degree, sexual abuse in the first degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his right to the presumption of innocence was not violated because court officers accompanied him to side-bar conferences with prospective jurors during jury selection. Having court officers accompany a defendant to side-bar discussions is an acceptable method of balancing the defendant’s right to be present at such discussions (see, People v Antommarchi, 80 NY2d 247) with the court’s duty to maintain an orderly and secure courtroom (see, People v Briggs, 220 AD2d 762; People v Cousart, 217 AD2d 556; People v Pondexter, 215 AD2d 409).
In addition, the court properly denied the defendant’s motion for a mistrial due to the complainant’s testimony which could be interpreted as referring to uncharged crimes. Any prejudice that resulted was alleviated by the court’s curative action (see, People v Santiago, 52 NY2d 865; People v Richardson, 175 AD2d 143).
The sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for *553appellate review and, in any event, without merit. Mangano, P. J., Miller, Thompson and Joy, JJ., concur.